Citation Nr: 1224395	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO. 02-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right patella, post-operative right lateral meniscectomy, to include whether a separate disability rating is warranted under Diagnostic Code 5003, for the period from February 20, 1996 until December 17, 1998.

2. Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right patella, post-operative right lateral meniscectomy, to include whether a separate disability rating is warranted under Diagnostic Code 5003, for the period from February 1, 1999 to the present.

3. Entitlement to an initial, compensable rating for a right knee surgical scar. 

4. Entitlement to service connection for a back disorder, including as secondary to the service-connected right knee disability.





REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

The right knee disability matter originally came before the Board of Veterans' Appeals (Board) from an April 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware. The RO granted entitlement to a compensable evaluation for a service-connected right knee disability, increasing the evaluation to 10 percent disabling, effective February 20, 1996. By a November 2000 rating decision, the RO in Philadelphia, Pennsylvania denied the Veteran's claim of entitlement to an increased rating for his service-connected right knee disability, granted service connection for a right knee scar and assigned a zero percent rating effective December 17, 1998, and denied service connection for a back condition as secondary to his service-connected right knee disability. The Veteran perfected a timely appeal of these determinations to the Board.

In a January 1999 rating decision, the RO granted the Veteran a temporary total disability rating for the right knee disability, due to surgical or other treatment necessitating convalescence, effective from December 17, 1998 until February 1, 1999.  

These matters were previously before the Board in July 2004 and May 2010. At those times, the Board remanded the claims for additional development. 

During the course of this appeal, the Veteran's claims folder was transferred to the RO in Philadelphia, Pennsylvania.

In March 2004, the Veteran, accompanied by his representative, testified at a hearing conducted before the undersigned Veterans Law Judge (formerly known as a Member of the Board) in Washington, D.C.

Since the Veteran has appealed the initial disability rating assigned following the grant of service connection for a right knee scar, the Board has framed this issue as shown on the title page. See Fenderson v. West, 12 Vet. App. 119 (1999).

As will be discussed below, the Board believes that the issue of a separate rating under Diagnostic Code 5003 for arthritis of the right knee, associated with the chondromalacia of the right patella, post-operative right lateral meniscectomy, may be reasonably inferred from the evidence of record.  Thus, this matter will be addressed within the context of the appeal.

The issue of entitlement to an earlier effective date for a right knee scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of an initial compensable rating for the right knee scar and service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. From February 20, 1996 until December 17, 1998, the Veteran was in receipt of a rating for slight lateral instability of the right knee, and his knee did not have more than slight lateral instability. 

2. From February 20, 1996 until December 17, 1998 the Veteran's right knee disability was also manifested x-ray evidence of arthritis and painful, limited motion. 

3. In December 1999, the Veteran underwent a right knee arthroscopy, and received a temporary total evaluation from December 17, 1998 until February 1, 1999.

4. From February 1, 1999 to the present the Veteran was again in receipt of a rating for slight lateral instability of the right knee, and his knee did not have more than slight lateral instability. 

5. From February 1, 1999 to the present, the Veteran's right knee disability was also manifested by x-ray evidence of arthritis and painful, limited motion.


CONCLUSIONS OF LAW

1. From February 20, 1996 until December 17, 1998, the criteria for an evaluation in excess of 10 percent for a right knee disability, manifested by lateral instability, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011).

2. From February 20, 1996 until December 17, 1998, the criteria for a separate 10 percent for a right knee disability, manifested by x-ray evidence of arthritis and painful, limited motion, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5003 (2011).

3. From February 1, 1999 to the present, the criteria for an evaluation in excess of 10 percent for a right knee disability, manifested by lateral instability, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011).

4. From February 20, 1996 until December 17, 1998, the criteria for a separate 10 percent for a right knee disability, manifested by x-ray evidence of arthritis with painful, limited motion, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5259 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
With regard to the claim for an increased rating for the right knee disability, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim. Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2006. Through the letter VA informed the Veteran that the evidence must support a worsening of his disability to substantiate the claim. The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence. The letter also included notice with respect to the Dingess requirements, of the type of evidence necessary to establish an effective date for the disability. Although the Veteran received the notice after the initial adjudication of the claim, any timing errors were cured by the readjudication of the claim, most recent in a December 2011 supplemental statement of the case.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication. For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has a duty to assist the Veteran in developing his claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and pertinent VA medical records. The Veteran also received the opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge. 

Additionally, the development outlined in the prior Board remands has been accomplished, in regards to this issue. The RO/AMC has provided VCAA notice (as previously noted) and requested private medical record information from the Veteran in August 2010. The RO/AMC also obtained VA medical records identified in the remands, and specifically found that VA medical records from January 2001 to December 2005 were unavailable in a December 2011 memorandum. In October 2005, the RO/AMC also received notice from the Social Security Administration (SSA) that there were no SSA medical records available. The RO/AMC also associated the Veteran's VA vocational rehabilitation folder with the claims file and considered whether the Veteran's claim warranted extra-schedular consideration in the November 2011 supplemental statement of the case. The Veteran also received VA examinations pertinent to the present claim, most recently in October 2008 and August 2010.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Law

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14. The assignment of separate evaluations for separate and distinct symptomatology under 38 C.F.R. § 4.14 is possible, however, where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Disability of the knee may be rated on the basis of limitation of motion. A 10 percent rating is warranted when flexion is limited to 45 degrees. A 20 percent rating is warranted where flexion is limited to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A 10 percent rating is warranted when extension is limited to 10 degrees. A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating is warranted with extension limited to 20 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. The normal range of knee motion for VA purposes is from zero degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II. 

Symptoms associated with the removal of semilunar cartilage warranted a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Genu recurvatum, ankylosis, and impairment of the tibia and fibula as a result of nonunion or malunion are not indicated in this case. Thus, those particular criteria do not apply. 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263. 

Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating. Absent limitation of motion, a 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes. 38 C.F.R. § 4.14. In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other diagnostic codes for a manifestation of limitation of motion.  

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

Additionally, separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint. VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004). In a precedent opinion by VA General Counsel, it held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria. Id. 

Limitation of motion, however, is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion. VAOGCPREC 9-98 (Aug. 14, 1998). Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259. Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage. 
      
Right Knee Claim
      
VA previously rated the right knee disability under Diagnostic Code 5257 for recurrent subluxation or lateral instability. The RO granted a 10 percent disability rating for slight subluxation or lateral instability, in an April 1996 rating decision. In a January 1999 rating decision, the RO granted the Veteran a temporary total disability rating for the right knee disability, due to surgical or other treatment necessitating convalescence, effective from December 17, 1998 until February 1, 1999.  As the Veteran received the maximum rating possible during that time frame, that time period is not included in the current claim for a disability rating in excess of 10 percent.

The Veteran has received multiple VA examinations in regards to his claims. Additionally his VA medical records generally document numerous complaints of, and treatment for, his right knee disability.

In a March 1996 VA examination, the examiner found the Veteran's right knee to have moderate swelling at the right suprapatellar pouch, with no increased warmth around the surrounding tissue and no redness. The examiner found extension to lack eight degrees of full extension, moderate tenderness when the knee is flexed to 90 degrees, and moderate laxity and crepitus. The examiner diagnosed the Veteran with degenerative joint disease of the right knee.

In a February 1997 VA medical record, an examiner noted the Veteran's right knee to have minor effusion and found his range of motion to be from zero to 120 degrees.

In an April 1997 VA examination, the examiner found mild increased valgus and a range of motion from 0 to 135 degrees, with fine patellar femoral crepitation. The examiner also noted +1 medial laxity and puffiness in the suprapatellar pouch. The examiner diagnosed the Veteran with a status post lateral meniscectomy right knee with residual arthrofibrosis, which is symptomatic. The examiner also diagnosed him with post traumatic degenerative joint disease of the right knee and a chronic grade 2 sprain, medial collateral ligaments.

The Veteran underwent surgery on December 17, 1998 and received a right knee arthroscopy. He received a postoperative diagnosis of meniscal tear. 

In an October 2000 VA examination, the Veteran complained of constant pain and swelling. The examiner found a maximum extension to 0 degrees and a maximum flexion of 110 degrees. The examiner also found mild laxity. The examiner diagnosed the Veteran with status post meniscectomy. The examiner noted that the Veteran was prone to exacerbations of the conditions, but that it was not possible to predict the amount of dysfunction in the future. The examiner found no evidence of easy fatigability or incoordination.

In an October 2006 VA examination, which included a claims file review, the examiner noted that the Veteran's range of motion included a maximum extension of 5 degrees and maximum flexion of 110 degrees. The examiner also unclearly stated "[w]ith repetitive use there was additional loss in range of motion due to pain, fatigue weakness, nor incoordination. DuLuca criteria was fully applied without additional loss of range of motion."  The examiner found no instability of the knee joint. The examiner diagnosed the Veteran with chondromalacia.

In an October 2008 VA examination, which included a claims file review, the examiner found range of motion to have a maximum extension from 5 degrees to flexion of 95 degrees, with pain starting at the end of range of motion (0 and 95 degrees). The examiner noted that repetitive range of motion provided identical findings and no additional loss of range of motion due to pain, fatigue, weakness nor incoordination. The examiner diagnosed him with chondromalacia, lateral meniscectomy of the right knee with benign scar. The examiner also noted no significant history of "flares".

In an August 2010 VA examination, which included a claims file review, the examiner noted that the Veteran ambulated without restriction and did not use a cane, crutch or brace. The examiner found range of motion with an extension maximum of 5 degrees and flexion of 95 degrees, with pain beginning at 5 degrees extension and at 95 degrees in flexion. Repetitive range of motion provided identical findings and there was no additional loss of range of motion due to pain, fatigue, weakness nor incoordination. The examiner found no instability, tenderness or spasms. The examiner diagnosed the Veteran with chondromalacia of the right knee.

The Veteran also received an aid and attendance VA examination in May 2011. That VA examiner noted knee flexion from 0 to 140 degrees and extension up to 0 degrees. The examiner further found ligamentous stability to be normal.

From February 20, 1996 until December 16, 1998 

From February 20, 1996 until December 16, 1998, a 10 percent disability rating was in effect pursuant to Diagnostic Code 5257 for the Veteran's right knee disability. That rating contemplated slight recurrent subluxation or lateral instability. 

The evidence overall does not show that the right knee disability would be productive of moderate recurrent subluxation or lateral instability, for a disability rating in excess of 10 percent under Diagnostic Code 5257. Although the March 1996 VA examiner found moderate laxity, the April 1997 VA examiner found only mild increased valgus. Indeed, in the February 1997 VA medical record, the Veteran denied instability.

Consideration is also given to separate ratings for disability of the same joint under Diagnostic Codes 5260 and 5261. See VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 59990. 

The majority of the range of motion findings detailed above do not show limitation so severe as to meet the criteria for a compensable rating under Diagnostic Codes 5260. No objectively measured range of motion shows a limitation of flexion to 45 degrees, for a compensable disability rating under Diagnostic Code 5260 for flexion. Accordingly, no rating under Code 5260 is afforded. Additionally, although the March 1996 VA examiner noted 8 degrees limitation of extension, the majority of the range of motion findings in the time period in question did not make similar findings. Both the February 1997 VA medical record and the April 1997 VA examination report showed extension to be limited to 0 degrees. The majority of the medical evidence thus documents that the Veteran's extension was not limited. Furthermore, the Board finds the February 1997 VA medical record and April 1997 VA examination findings to be more credible than the March 1996 VA examiner's findings, which did not provide adequate range of motion findings overall. The April 1997 VA examination did not include any flexion measurement and the examiner did not provide a notation of the exact degrees of measurement. The other medical examiners did provide such findings.

However, while the Veteran's records do not demonstrate compensable limitation of right knee motion under Diagnostic Codes 5260 and/or 5261, there is evidence of complaints of crepitus, tenderness, and painful (and limited) movement during this period of the appeal. In this regard, the Veteran demonstrated flexion and extension, in one examination, below the "normal" range of motion and complained of pain whilst doing so. See 38 C.F.R. § 4.71a, Plate II. Furthermore, x-rays dated since the March 1996 VA examination reflect findings of arthritis of the right knee. Thus, pursuant to the above-cited precedential General Counsel opinions, the Veteran is entitled to a separate 10 percent rating for x-ray evidence of arthritis together with findings of crepitus, tenderness and painful motion. See VAOPGCPREC 23-97; VAOPGCPREC 9-98; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that although the Veteran's knee has been symptomatic following his May 1981 lateral meniscectomy (including complaints of pain, tenderness and crepitus by the March 1996 VA examiner), which involved the removal of the semilunar cartilage, the Veteran cannot receive a separate rating under Diagnostic Code 5259. As the Board is granting a separate rating under Diagnostic Code 5003, which contemplates limitation of motion confirmed by such findings as pain, tenderness, and crepitus, the Veteran cannot receive a separate rating under Diagnostic Code 5259 for the symptomatic removal of semilunar cartilage or 5258 for dislocated semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint. 38 C.F.R. § 4.14; VAOGCPREC 9-98 (Aug. 14, 1998). 

The Board also notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003). See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position). Given the ranges of motion found by the examiner, the Board finds that that the Veteran does not have ankylosis. As such, given the ranges of motion demonstrated by the Veteran for his knee, a rating for ankylosis is not warranted. 

The record also does not show impairment of the tibia and fibula involving malunion or nonunion or impairment of the genu recurvatum. Therefore, ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5262 or 5263 are not applicable. 

Based on the foregoing, a disability rating in excess of 10 percent under Diagnostic Code 5257 for right knee recurrent subluxation or lateral instability is not warranted. However, a separate disability rating, under Diagnostic Code 5003 for x-ray evidence of arthritis together with findings of crepitus, tenderness and painful motion is warranted.  

From February 1, 1999 to the Present 

Following the Veteran's December 1998 knee surgery, the Veteran's disability rating returned to 10 percent under Diagnostic Code 5257, from February 1, 1999. 

The evidence overall does not show that the right knee disability would be productive of moderate recurrent subluxation or lateral instability, for a disability rating in excess of 10 percent under Diagnostic Code 5257. Although the October 2000 VA examiner noted mild laxity, the majority of the VA examiners from February 1, 1999 to the present (October 2006, August 2010 VA and May 2011 examinations) found no instability. As such a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5257.

As previously noted, consideration is also given to separate ratings for disability of the same joint under Diagnostic Codes 5260 and 5261. See VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 59990. 

The range of motion findings in the medical evidence detailed above, from February 1, 1999 to the present, do not show limitation findings so severe as to meet the criteria for a compensable rating under Diagnostic Codes 5260 or 5261. 
At worst, the Veteran was able to flex his right knee to 95 degrees and to extend it to 5 degrees.

However, while the Veteran's records do not demonstrate compensable limitation of right knee motion under Diagnostic Codes 5260 and/or 5261, there is evidence of complaints of crepitus, tenderness and painful (and limited) movement during this period of the appeal. In this regard, the Veteran has continued to demonstrate flexion and extension below the "normal" range of motion and complained of pain whilst doing so. See 38 C.F.R. § 4.71a, Plate II. Furthermore, x-rays dated since the March 1996 VA examination reflect findings of arthritis of the right knee. Thus, pursuant to the above-cited precedential General Counsel opinions, the Veteran is entitled to a separate 10 percent rating for x-ray evidence of arthritis together with a finding of painful motion. See VAOPGCPREC 23-97; VAOPGCPREC 9-98; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes again that although the Veteran's knee has been symptomatic following his May 1981 lateral meniscectomy (including complaints of pain, tenderness and crepitus by the March 1996 VA examiner), involving removal of the semilunar cartilage, the Veteran cannot receive a separate rating under Diagnostic Code 5259. As the Board is granting a separate rating under Diagnostic Code 5003, which contemplate limitation of motion confirmed by such findings as crepitus, tenderness and painful motion, the Veteran cannot receive a separate rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage or 5258 for dislocate semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint. 38 C.F.R. § 4.14; VAOGCPREC 9-98 (Aug. 14, 1998). 

Similarly, as previously noted, given the ranges of motion found by the examiners, the Board finds that that the Veteran does not have ankylosis. As such, given the ranges of motion demonstrated by the Veteran for her knee, a rating for ankylosis under Diagnostic Code 5256 is not warranted. Furthermore, the record also does not show impairment of the tibia and fibula involving malunion or nonunion or impairment of the genus recurvatum. Therefore, ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5262 or 5263 are not applicable. 

Based on the foregoing, a disability rating in excess of 10 percent under Diagnostic Code 5257 for right knee recurrent subluxation or lateral instability is not warranted. However, a separate disability rating, under Diagnostic Code 5003 for x-ray evidence of arthritis together with findings of crepitus, tenderness and painful motion is warranted from February 1, 1999 to the present. 

The Veteran has also put forth credible complaints of pain on use of the joint, during both time periods. With regard to such complaints, the United States Court of Appeals for Veterans Claims (Court) has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206. Taking all of the evidence of record into consideration, the Board finds that the Veteran's right knee disability is likely manifested by some functional limitation due to pain on motion. However, the Veteran's disability ratings, based on range of motion findings or considering motion, were provided due to his reported knee pain and such rating contemplated complaints of pain. There is no showing of any additional functional impairment warranting a higher rating for the complaints of pain. Furthermore, the VA examiners did not find additional functional problems. Therefore, the preponderance of the evidence is against a disability rating in excess of 10 percent for the right knee under Diagnostic Code 5257 and a separate 10 percent disability rating under Diagnostic Code 5003, for the applicable time periods. 

With respect to the Veteran's lay statements of record, such have been considered. The Veteran is competent to report on lay-observable symptoms, such as pain. Layno v. Brown, 6 Vet. App. 465 (1994). When viewed with the record as whole, however, such statements are found less probative than the repeated objective findings indicating mild or no instability of the knee. Similarly, his complaints of pain have been considered, but they do not serve as basis for an increased rating in the absence of other evidence showing additional functional impairment as due to such pain.

Finally, the right knee disability does not warrant referral for extra-schedular consideration, at any point during the rating periods on appeal. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If it is not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

In this case, the rating criteria are not inadequate. Higher ratings are available for the service-connected disability if her condition were more severe; however the Veteran simply does not meet those criteria. Accordingly, referral for extraschedular consideration is not warranted here.

The Veteran's claims for a disability rating for the right knee in excess of 10 percent under Diagnostic Code 5257, from February 20, 1996 until December 17, 1998 and from February 1, 1999 to the present, is denied. However, a separate disability rating under Diagnostic Code 5258, from February 20, 1996 until December 17, 1998 and from February 1, 1999 to the present, is granted.


ORDER

From February 20, 1996 until December 17, 1998, entitlement to a disability rating in excess of 10 percent for chondromalacia of the right patella, post-operative right lateral meniscectomy, under Diagnostic Code 5257, is denied.

From February 20, 1996 until December 17, 1998, entitlement to a separate 10 percent disability rating, and no higher, for arthritis of the right knee under Diagnostic Code 5003, is granted, subject to the controlling laws and regulations governing the award of monetary benefits.

From February 1, 1999 to the present, entitlement to a disability rating in excess of 10 percent for chondromalacia of the right patella, post-operative right lateral meniscectomy, under Diagnostic Code 5257, is denied.

From February 1, 1999 to the present, a separate 10 disability rating, and no higher, for arthritis of the right knee under Diagnostic Code 5003, is granted, subject to the controlling laws and regulations governing the award of monetary benefits.


REMAND

The Veteran contends that his service-connected right knee scar warrants an initial, compensable disability rating. He further contends that he currently has a back disorder that developed secondary to his service-connected right knee disability.

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the May 2010 Board remand, the Board directed the RO/AMC to obtain a new VA medical opinion to determine whether the Veteran's back disorder was caused or aggravated by his service-connected right knee disability. Although the RO/AMC obtained a new VA examination in August 2010, the VA examiner did not provide a medical opinion as to whether his disorder was aggravated by his service-connected right knee disability. As such, another VA medical opinion or a new VA examination is necessary to provide an adequate opinion as previously requested. As noted in that remand, the record contains evidence that the Veteran's current back problems could be the result of independent incidents, including being hit by a 900 to 1,000 pound bundle that knocked him to the ground, several slip and fall accidents, and lifting heavy objects and boxes in connection with his employment, as reported in a August 1996 medical report by Dr. C.D.S. Also, a March 1997 report in the Vocational Rehabilitation and Education (VRE) folder reflects a history of a work-related back injury in the 1970s, as do the VA medical records from the 1970s. 

Additionally, the Board directed the RO/AMC to adjudicate the inextricably intertwined issue of entitlement to an earlier effective date for a right knee scar. There continues to be no indication that the RO adjudicated that issue.

As these matters are again being remanded, the RO should give the Veteran another opportunity to present information and evidence pertinent to the claims. The RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The Board also notes that the last VA medical records associated with the claims file were from October 2011. The RO/AMC should ensure that any unassociated VA medical records are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from October 2011 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. The RO/AMC should send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims. 

3. After the record development has been accomplished, the RO/AMC should request that the August 2010 VA examiner review the records and provide an addendum to his medical opinion to address whether the Veteran has a back disorder due to service or that was caused or aggravated by his service-connected right knee disability. If the August 2010 VA examiner is unavailable, a new VA medical opinion should be provided addressing the claims.

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a back disorder?  

b)  Did any currently diagnosed back disorder have its onset during service; or, was such disorder caused by an incident or event that occurred during service?  

c)  Was any currently diagnosed back disorder caused or aggravated beyond the natural progression of the disorder by the service-connected right knee disability?  

If the examiner finds that a back disorder was aggravated by the right knee disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

A complete explanation should be given for all opinions and conclusions.

- The examiner should also comment on the March 1997 report in the Vocational Rehabilitation folder, the August 1996 private medical record by Dr. C.D.S., the August 1975 VA medical record reflecting a work-related back injury in the 1970s, and other medical evidence of record. 

- The examiner should further specifically comment on the May 4, 2000 VA PT note wherein the physical therapist opined that the Veteran's right knee disability contributed to his back condition.

4. The RO/AMC should adjudicate the inextricably intertwined issue of entitlement to an earlier effective date for a right knee scar.

5. Thereafter, the RO/AMC should readjudicate the claims. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


